EMPLOYMENT AGREEMENT


This Employment Agreement ("AGREEMENT") is made as of the __day of November,
2009 by and among EGPI Firecreek, Inc., a Nevada corporation located at 6564
North Smoke Tree Lane, Scottsdale Arizona 85253 ("EGPI"), South Atlantic Traffic
Corporation., a Florida subchapter-S corporation located at 2295 Towne Lake
Pkwy., Suite 116 PMB 305, Woodstock, Georgia, 30189 (the "COMPANY"), and Bob
Joyner (hereinafter, the "EXECUTIVE").


RECITALS


A.    EGPI acquired all of the issued and outstanding stock of the Company on
November _, 2009.


B.   The Board of Directors of EGPI (the " EGPI BOARD") recognizes the
Executive's potential contribution to the growth and success of EGPI by
providing executive management services to the Company and desires to assure the
Company of the Executive's employment in an executive capacity.


C.   The Board of Directors of the Company (the "BOARD") recognizes the
Executive's potential contribution to the growth and success of the Company, and
desires to assure the Company of the Executive's employment in an executive
capacity and to compensate him therefore, has approved the provisions of this
Agreement and has authorized the officers of the Company to execute the
Agreement on behalf of the Company.


D.   The Executive is willing to make his services available to the Company on
the terms and conditions hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:


1.
Employment.



1.1.
Employment and Terms. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company on the terms and conditions set
forth herein.



1.2.
Duties of Executive. During the Term of Employment under this Agreement (as
hereinafter defined), the Executive shall serve as the Company's TBD Officer.
The Executive shall be accountable only to the Board, and, subject to the
authority of the Board, shall have supervision and control over, and
responsibility for the overall operations of the Company. He also shall have
such other powers and duties as may from time to time be prescribed by the
Board, provided that such duties are consistent with the Executive's position as
Chief Executive Officer of a company the size and type of the Company. The
Executive shall devote the necessary time and attention to the business and
affairs of the Company, render such services to the best of his ability, and use
his reasonable best efforts to promote the interests of the Company.
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for the Executive to (i) be
employeed in the construction industry, (ii) serve on corporate (subject to
approval of the Board, which shall not be unreasonably withheld), civic or
charitable boards or committees, (iii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (iv) manage personal
investments, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Executive's responsibilities
to the Company in accordance with this Agreement. The Executive may continue to
serve out the remaining term as a board member on any corporate board on which
he serves as of the Commencement Date.


 

--------------------------------------------------------------------------------

 


2.
Term. The term of employment under this Agreement (the "TERM OF EMPLOYMENT")
shall commence as of the __day of November, 2009 (the "COMMENCEMENT DATE") and
shall continue for a period ending two (2) years from any date as of which the
Term of Employment is being determined, subject to earlier termination pursuant
to Section 5 hereof. This agreement shall automatically renew for an additional
2-year term at the conclusion of the initial or successive 2-year terms. The
date on which the Term of Employment shall expire is sometimes referred to in
this Agreement as the "EXPIRATION DATE."



3.
Compensation.



3.1.
Base Salary. The Executive shall receive a base salary at the annual rate
consistent with existing salary (the "BASE SALARY") during the Term of
Employment, with such Base Salary payable in installments consistent with the
Company's normal payroll schedule, subject to applicable withholding and other
taxes. The Base Salary shall be reviewed, at least annually, for merit increases
and may, by action and in the discretion of the Board, be increased at any time
or from time to time.



3.2.
Bonuses. In addition to Base Salary, the Executive shall be eligible to receive
a bonus (the "ANNUAL BONUS") payable in such amount and at such times as may be
recommended by the Compensation Committee of the Board of Directors in its sole
discretion.



4.
Expense Reimbursement and Other Benefits.



4.1.
Reimbursement of Expenses. Upon the submission of proper substantiation by the
Executive, and subject to such rules and guidelines as the Company may from time
to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company.


 

--------------------------------------------------------------------------------

 


4.2.
Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans
and all other plans as are presently and hereinafter offered by the Company to
its executive personnel, including savings, pension, profit-sharing and deferred
compensation plans.



4.3.
Working Facilities. During the Term of Employment, the Company shall furnish the
Executive with an office, secretarial help and such other facilities and
services suitable to his position and adequate for the performance of his duties
hereunder.



4.4.
Automobile. During the Term of Employment, the Company shall, at the Executive's
election, either (i) pay to the Executive a non-accountable automobile allowance
of $1,200 per month, or the current economic terms of the Executive’s automobile
allowance, or (ii) provide the Executive with a mid-size automobile (which
initially shall be new and shall be replaced not less frequently than every
three (3) years), and reimburse the Executive for the costs of gasoline, oil,
repairs, maintenance, insurance and other expenses incurred by Executive by
reason of the use of the automobile.



4.5.
Stock Options.



4.5.1.
    Initial Grant. As of the Commencement Date,  EGPI shall grant to the
Executive an option to purchase 500,000 shares of common stock of  EGPI (the
"COMMON STOCK") (hereinafter, the "INITIAL OPTIONS") at the closing price on the
Commencement Date. Fifty Percent (50%) of this option shall be exercisable on
the one year anniversary of the Commencement Date and the balance on the second
year anniversary of the Commencement Date and shall remain exercisable for a
period of three (3) years, whether or not the Executive continues to be employed
by the Company during that period. The parties intend that the Initial Options
be granted pursuant to the  EGPI stock option plan (the " EGPI STOCK OPTION
PLAN") and shall be incentive stock options to the extent allowable under
the  EGPI Stock Option Plan and applicable laws; provided, however, in the event
that the Initial Options may not be granted under the  EGPI Stock Option Plan
due to the failure of  EGPI to obtain shareholder approval of an increase in the
number of shares available for grant thereunder, the Initial Options shall be
granted to the Executive outside of the  EGPI Stock Option Plan.



4.5.2.
    Future Grants. In addition, during the Term of Employment, the Executive
shall be eligible to be granted options (the "STOCK OPTIONS") to purchase common
stock of  EGPI under (and therefore subject to all terms and conditions of)
the  EGPI Stock Option Plan, and any successor plan thereto; provided, however,
that the Stock Options shall become immediately exercisable in full upon
termination of the Executive's employment with the Company for any reason other
than termination by the Company for Cause under Section 5.1 hereof or
termination by the Executive without Good Reason under Section 5.5(b) hereof.
The number of Stock Options and terms and conditions of the Stock Options shall
be determined by the committee of the Board appointed pursuant to the  EGPI
Stock Option Plan, or by the  EGPI Board, in its discretion and pursuant to
the  EGPI Stock Option Plan


 

--------------------------------------------------------------------------------

 


4.6.
Target Companies. Within thirty (30) days after Commencement Date, a special
committee (the "COMMITTEE") of the  EGPI Board shall be established to meet with
the Executive and _________________ (collectively, the "MANAGERS") to establish
guidelines (the "GUIDELINES") for acquisitions of companies similar to the
Company. After the Guidelines have been established and approved by the  EGPI
Board, the Managers may from time to time bring acquisition candidates (a
"TARGET COMPANY" or the "TARGET COMPANIES") to the Committee for review. If the
acquisition terms of a Target Company comply with the Guidelines,  EGPI will
make available a pool of Common Stock and apportion cash which may be available
from  EGPI for the acquisition of the Target Company as a wholly-owned
subsidiary of the Company, pursuant to any acquisition structure recommended by
the Company's attorneys, accountants or other professional advisors.



As soon as practicable after the acquisition of the Company, the Committee and
the Managers shall establish reasonable financial goals for the results of
operations of any Target Company acquired, to include target sales, target
growth in sales, and target earnings before interest, depreciation, taxes and
amortization, as determined in accordance with United States generally accepted
accounting principles ("EBITDA"), hereinafter collectively the "TARGET GOALS."


At the end of each full fiscal year of operation for any Target Company,  EGPI
shall cause an audit of the Target Company to be performed by  EGPI' accountants
(the "TARGET REVIEW").


The board of directors of EGPI (the “Board”) shall compare the financials of the
Companies to the projected financials of the Company and determine a Bonus Pool.
The cumulative Bonus Pool shall be 50% of the earnings in excess of 110% of the
Earnout Target. In the event the results of operation of each Target Company, as
determined by the Target Review, is equal to greater than the Target Goals, then
an amount not less than Twenty-Five Percent (25%) of the net income of any
Target Company, as established by the Target Review, would be paid to the
Managers, in accordance with each Manager's Employment Agreement, in cash or in
common stock of  EGPI, at the Company's option, in accordance with the example
set forth in EXHIBIT A hereto. The incentive compensation payable under this
Section shall be cumulative over a three (3) year period.


4.7.
Other Benefits. The Executive shall be entitled to four (4) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any vacation time not taken by Executive
during any calendar year may be carried forward into any succeeding calendar
year. The Executive shall receive such additional benefits, if any, as the Board
of the Company shall from time to time determine.


 

--------------------------------------------------------------------------------

 


5.
Termination.



5.1.
Termination for Cause. The Company shall at all times have the right, upon
written notice to the Executive, to terminate the Term of Employment, for Cause
as defined below. For purposes of this Agreement, the term "CAUSE" shall mean
(i) an action or omission of the Executive which constitutes a willful and
material breach of, or a willful and material failure or refusal (other than by
reason of his disability or incapacity) to perform his duties under, this
Agreement which is not cured within fifteen (15) days (or if the Executive is
acting diligently to effect a cure, such longer time as shall be reasonably
necessary to effect the cure) after receipt by the Executive of written notice
of same, (ii) fraud, embezzlement, misappropriation of funds or material breach
of trust in connection with his services during his tenure as an officer of the
Company, or (iii) a conviction of any crime which involves dishonesty or a
breach of trust. Any termination for Cause shall be made in writing by notice to
the Executive, which notice shall set forth in reasonable detail all acts or
omissions upon which the Company is relying for such termination. The Executive
(and his legal representative) shall have the right to address the Board
regarding the acts set forth in the notice of termination. Upon any termination
pursuant to this Section 5.1, the Company shall (i) pay to the Executive any
unpaid Base Salary through the date of termination and (ii) pay to the Executive
accrued but unpaid Incentive Compensation, if any, for any Bonus Period ending
on or before the date of the termination of Executive's employment with the
Company. Upon any termination effected and compensated pursuant to this Section
5.1, the Company shall have no further liability hereunder (other than for (x)
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and (y) payment
of compensation for unused vacation days that have accumulated during the
calendar year in which such termination occurs).



5.2.
Disability. The Company shall at all times have the right, upon written notice
to the Executive, to terminate the Term of Employment, if the Executive shall as
the result of mental or physical incapacity, illness or disability, become
unable to perform his obligations hereunder for a period of 180 days in any
12-month period. The determination of whether the Executive is or continues to
be disabled shall be made in writing by a physician selected by the Board and
reasonably acceptable to the Executive. Upon any termination pursuant to this
Section 5.2, the Company shall (i) pay to the Executive the Executive's Base
Salary for the remainder of the then-current Term of Employment, (ii) pay to the
Executive accrued but unpaid Incentive Compensation, if any, for any Bonus
Period ending on or before the date of termination of the Executive's employment
with the Company, (iii) pay to the Executive his Termination Year Bonus, if any,
at the time provided in Section 3.2f hereof, and (iv) pay to the Executive any
then unpaid Additional Bonuses at the time provided in Section 3.2(c). Upon any
termination effected and compensated pursuant to this Section 5.2, the Company
shall have no further liability hereunder (other than for (x) reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however to the provisions of Section 4.1, and (y) payment of compensation for
unused vacation days that have accumulated during the calendar year in which
such termination occurs).


 

--------------------------------------------------------------------------------

 


5.3.
Death. Upon the death of the Executive during the Term of Employment, the
Company shall (i) pay to the estate of the deceased the Executive's Base Salary
for the remainder of the then-current Term of Employment, (ii) pay to the estate
of the deceased Executive accrued but unpaid Incentive Compensation, if any, for
any Bonus Period ending on or before the Executive's date of death, (iii) pay to
the estate of the deceased Executive, the Executive's Termination Year Bonus, if
any, at the time provided in Section 3.2f hereof, and (iv) pay to the
Executive's estate any then unpaid Additional Bonuses at the time provided in
Section 3.2(c). Upon any termination effected and compensated pursuant to this
Section 5.3, the Company shall have no further liability hereunder (other than
for (x) reimbursement for reasonable business expenses incurred prior to the
date of the Executive's death, subject, however to the provisions of Section
4.1, and (y) payment of compensation for unused vacation days that have
accumulated during the calendar year in which such termination occurs).



5.4.
Termination Without Cause. The Company shall have the right to terminate the
Term of Employment by written notice to the Executive not less than thirty (30)
days prior to the termination date. Upon any termination pursuant to this
Section 5.4 (that is not a termination under any of Sections 5.1, 5.2, 5.3 or
5.5), the Company shall (i) pay to the Executive on the termination date unpaid
Base Salary, if any, through the date of termination specified in such notice,
(ii) pay to the Executive the accrued but unpaid Incentive Compensation, if any,
for any Bonus Period ending on or before the date of the termination of the
Executive's employment with the Company, at the time provided in Section 3.2a,
(iii) pay to the Executive on the termination date a lump sum payment equal to
three (3) times the sum of (x) his Base Salary and (y) the accrued but unpaid
Bonus for the year in which such termination occurs, (iv) continue to provide
the Executive with the benefits under Sections 4.2 and 4.4 hereof (the
"BENEFITS") for a period of three (3) years immediately following the date of
his termination in the manner and at such times as the Benefits otherwise would
have been provided to the Executive; (v) pay to the Executive as a single lump
sum payment, within 30 days of the date of termination, a lump sum benefit equal
to the value of the portion of his benefits under any savings, pension, profit
sharing or deferred compensation plans that are forfeited under such plans but
that would not have been forfeited if the Executive's employment had contained
for an additional three (3) years. In the event that the Company is unable to
provide the Executive with any Benefits required hereunder by reason of the
termination of the Executive's employment pursuant to this Section 5.4, then the
Company shall promptly reimburse the Executive for amounts paid by the Executive
to acquire comparable coverage. Upon any termination effected and compensated
pursuant to this Section 5.4, the Company shall have no further liability
hereunder (other than for (x) reimbursement for reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 4.1, and (y) payment of compensation for unused vacation days that
have accumulated during the calendar year in which such termination occurs).


 

--------------------------------------------------------------------------------

 


5.5.
Termination by Executive.



5.5.1.
    The Executive shall at all times have the right, by written notice not less
than thirty (30) days prior to the termination date, to terminate the Term of
Employment.



5.5.2.
    Upon termination of the Term of Employment pursuant to this Section 5.5 by
the Executive without Good Reason (as defined below), the Company shall (i) pay
to the Executive upon the termination date any unpaid Base Salary through the
effective date of termination specified in such notice or otherwise mutually
agreed and (ii) pay to the Executive any accrued but unpaid Incentive
Compensation, if any, for any Bonus Period ending on or before the termination
of Executive's employment with the Company, at the time provided in Section
3.2.  Upon any termination effected and compensated pursuant to this Section
5.5(b), the Company shall have no further liability hereunder (other than for
(x) reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 4.1, and (y) payment
of compensation for unused vacation days that have accumulated during the
calendar year in which such termination occurs).



5.5.3.
    Upon termination of the Term of Employment pursuant to this Section 5.5 by
the Executive for Good Reason, the Company shall pay to the Executive the same
amounts, and shall continue or compensate for Benefits in the same amounts, that
would have been payable or provided by the Company to the Executive under
Section 5.4 of this Agreement if the Term of Employment had been terminated by
the Company without Cause. In addition, if the termination of the Term of
Employment occurs after a Change in Control (as hereinafter defined), and as a
result of the Change in Control, the Executive would be entitled to a reduction
in the option price for any options granted to the Executive, or any cash
payments from the Company, (other than those provided under this Agreement) in
addition to those specified in Section 5.4, under any plan or program maintained
by the Company (the "ADDITIONAL BENEFITS"), then the Company shall provide the
Executive with those Additional Benefits, if and only to the extent that such
Additional Benefits, when added to the amounts payable and the Benefits provided
by the Company to the Executive hereunder, will not constitute excess parachute
payments with the meaning of Section 280G of Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the "CODE"). Upon any termination
effected and compensated pursuant to this Section 5.5(c), the Company shall have
no further liability hereunder (other than for (x) reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 4.1, and (y) payment of compensation for unused
vacation days that have accumulated during the calendar year in which such
termination occurs.)


 

--------------------------------------------------------------------------------

 


5.5.4.
    For purposes of this Agreement, "GOOD REASON" shall mean (i) the assignment
to the Executive of any duties inconsistent in any respect with the Executive's
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 1.2 of this
Agreement, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive; (ii) any failure by the Company to comply with any of the
provisions of Article 3 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (iii)
the Company's requiring the Executive to be based at any office or location,
that is not within 150 miles of the executive's home city except for travel
reasonably required in the performance of the Executive's responsibilities; (iv)
any purported termination by the Company of the Executive's employment other
than for Cause pursuant to Section 5.1, or because of the Executive's disability
pursuant to Section 5.2 of this Agreement; (v) the termination by the Company of
________________; or (vi) the occurrence of a Change in Control. For purposes of
this Section 5.5(d), the Executive acknowledges that the Company's holding
company functions are headquartered and centralized in Atlanta, Georgia. For
purposes of this Section 5.5(d), any good faith determination of Good Reason
made by the Executive shall be conclusive; provided that the Executive shall not
exercise his right to terminate his employment for Good Reason without first
giving sixty (60) days written notice to the Company of the factual basis
constituting Good Reason. The Company shall have the right to cure the
problem(s) noted by the Executive, before the Executive may terminate his
employment for Good Reason.



5.5.5.
    For purposes of this Agreement, the term "CHANGE IN CONTROL" shall mean:



5.5.5.1.
    Approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than Fifty Percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company's then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (y) a liquidation or dissolution of the Company or (z) the sale
of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned);



5.5.5.2.
    A new Board member is elected without the approval of at least four (4) of
the persons who, as of the Commencement Date of this Agreement, constitute the
Board (the "INCUMBENT BOARD"); or


 

--------------------------------------------------------------------------------

 
 
5.5.5.3.
    the acquisition (other than from the Company) by any person, entity or
"group", within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership within the meaning of Rule 13-d
promulgated under the Securities Exchange Act of more than Fifty Percent (50%)
of either the then outstanding shares of the Company's Common Stock or the
combined voting power of the Company's then outstanding voting securities
entitled to vote generally in the election of directors (hereinafter referred to
as the ownership of a "CONTROLLING INTEREST") excluding, for this purpose, any
acquisitions by (1) the Company or its Subsidiaries, (2) any person, entity or
"group" that as of the Commencement Date of this Agreement owns beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act) of a Controlling Interest or (3) any employee benefit plan of the
Company or its Subsidiaries;



5.5.5.4.
    provided that, with respect to this Section 5.5(e), a Change in Control
shall not be deemed to have occurred should any of the contingencies referred to
in this Section involve any of those companies, persons or other legal entities
with whom the Company is negotiating on or before the Commencement Date and
which are communicated, in writing, by the Company to the Executive upon
execution of this Agreement.



5.6.
Certain Additional Payments by the Company. Anything in the Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment,
distribution or other action by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including any additional payments
required under this Section 5.6) (a "PAYMENT") would be subject to an excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by the Executive with respect to any such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "EXCISE TAX"), the Company shall make a payment to the Executive (a
"GROSS-UP PAYMENT") in an amount such that after payment by the Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, the
Executive retains (or has had paid to the Internal Revenue Service on his
behalf) an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in the Executive's adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made. For purposes
of determining the amount of the Gross-Up Payment, the Executive shall be deemed
to (i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made, and
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.


 

--------------------------------------------------------------------------------

 


5.7.
Resignation.   Upon any termination of employment pursuant to this Article 5,
the Executive shall be deemed to have resigned as an officer, and if he or she
was then serving as a director of the Company, as a director, and if required by
the Board, the Executive hereby agrees to immediately execute a resignation
letter to the Board.



5.8.
Survival. The provisions of this Article 5 shall survive the termination of this
Agreement, as applicable.



6.
Restrictive Covenants.



6.1.
Non-competition. In order to fully protect the Company's Proprietary
Information, at all times during the Restricted Period, the Executive shall not,
directly or indirectly, perform or provide managerial or executive services on
behalf of any person, entity or enterprise which is engaged in, or plans to
engage in the United States that directly or indirectly competes with the
Company's Business (for this purpose, the "COMPANY'S BUSINESS" is the business
of manufacturing or distribution of products related the Department of
Transportation/Intelligent Traffic Systems); excluding any activities in the
construction industry. During the Executive's employment with the Company, the
Executive shall not, directly or indirectly, have any interest in any business
that provides work related to the Department of Transportation/Intelligent
Traffic Systems in the United States (other than the Company) that competes with
the Company's Business, provided that this provision shall not apply to the
Executive's ownership or acquisition, solely as an investment, of securities of
any issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control of, more than five percent (5%) of any class of capital stock of such
corporation. For purposes of this Agreement the "RESTRICTED PERIOD" shall be the
period during which the Executive is employed by the Company and, if the
Executive's employment with the Company is either terminated by the Company
without Cause pursuant to Section 5.4, or by the Executive for Good Reason
pursuant to Section 5.5c, and the Company has paid to the Executive all of
amounts then payable to the Executive pursuant to Sections 5.4 or 5.5c, as
applicable, the one (1) year period immediately following the termination of the
Executive's employment with the Company. EGPI acknowledges that the Factoring
Transaction associated with Creative Capital Associates is a temporary bridge
financing and EGPI is bound by the Stock Purchase Agreement to use its best
efforts to obtain a traditional Line of Credit as soon as possible, as
stipulated in the original Letter of Intent. EGPI agrees to use its best efforts
to replace the temporary bridge financing within forty-five (45) days of closing
with an option by EGPI to extend this deadline to January 31, 2010. In the event
that EGPI does not obtain a traditional Line of Credit within the timeline, the
Executive may terminate the Agreement, and the Non-Compete shall be null and
void. If this clause is exercised by the Executive, it will not trigger any
Clawback against the Promissory Note portion of the Cash Consideration or the
Stock Consideration, or a claim against the Executive for any of the Cash
Consideration paid at Closing. Exercise of this option will also void any
payments due to the Executive by EGPI under this Agreement. This option is only
exercisable at the election of the Executive after January 31, 2010. In
addition, EGPI is required to obtain a commitment for funding of $500,000 within
twenty-one (21) days of closing. If the commitment has not been obtained in the
21 day period, by November 24, 2009, then by written demand by the majority of
the Sellers the Employment Agreements including the Non-Compete will be null and
void, and EGPI will have no claims against the Cash Consideration paid except
for any balances on the Promissory Notes and the Stock Consideration.


 

--------------------------------------------------------------------------------

 


6.2.
Confidential Information. The Executive recognizes and acknowledges that the
Trade Secrets (as defined below) and Confidential Information (as defined
below), of the Company and all physical embodiments thereof, as they may exist
from time-to-time, collectively, the "PROPRIETARY INFORMATION" are valuable,
special and unique assets of the Company's business. In order to obtain and/or
maintain access to such Proprietary Information, which employee acknowledges is
essential to the performance of his duties under this Agreement, the Executive
agrees that, except with respect to those duties assigned to him by the Company,
the Executive shall hold in confidence all Proprietary Information and the
Executive will not reproduce, use, distribute, disclose, or otherwise
misappropriate any Proprietary Information, in whole or in part, and will take
no action causing, or fail to take any action necessary to prevent causing, any
Proprietary Information to lose its character as Proprietary Information, nor
will the Executive make use of any such Information for the Executive's own
purposes or for the benefit of any person, business or legal entity (except the
Company) under any circumstances, except that the Executive may disclose such
Proprietary Information to the extent required by law, provided that, prior to
any such disclosure, the Company be provided an opportunity to contest such
disclosure.



For purposes of this Agreement, the term "TRADE SECRETS" means information
belonging to or licensed to the Company, regardless of form, including, but not
limited to, any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, financial, marketing or other
business plan, lists of actual or potential customers or suppliers, or any other
information similar to any of the foregoing, which derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use. The term "CONFIDENTIAL INFORMATION" means any
information belonging to or licensed to the Company, regardless of form, other
than Trade Secrets, which is valuable to the Company and not generally known to
competitors of the Company.


The provisions of this Section 6.2 will apply to Trade Secrets for as long as
such information remains a Trade Secret and to Confidential Information during
the Executive's employment with the Company and for a period of two (2) years
following the termination of the Executive's employment with the Company for
whatever reason.

 

--------------------------------------------------------------------------------

 


6.3.
Non-solicitation of Employees and Customers. At all times during the Restricted
Period, as defined in Section 6.1 hereof, the Executive shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (a) solicit, recruit or attempt to solicit or
recruit any employee of the Company to leave the Company's employment, or (b)
solicit or attempt to solicit any of the actual or targeted prospective
customers or clients of the Company with whom the Executive had material contact
or about whom the Executive learned Confidential Information on behalf of any
person or entity in connection with any business that competes with the
Company's Business.



6.4.
Ownership of Developments. All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for the Company or its clients
(collectively, the "WORK PRODUCT") shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.



6.5.
Books and Records. All books, records, and accounts relating in any manner to
the customers or clients of the Company, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of the Company and shall be returned immediately to the Company on
termination of the Executive's employment hereunder or on the Company's request
at any time.



6.6.
Definition of Company. Solely for purposes of this Article 6, the term "COMPANY"
also shall include any existing or future subsidiaries of the Company that are
operating during the time periods described herein and any other entities that
directly or indirectly, through one or more intermediaries, control, are
controlled by or are under common control with the Company during the periods
described herein.



6.7.
Acknowledgment by Executive. The Executive acknowledges and confirms that (a)
the restrictive covenants contained in this Article 6 are reasonably necessary
to protect the legitimate business interests of the Company, and (b) the
restrictions contained in this Article 6 (including without limitation the
length of the term of the provisions of this Article 6)are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 6 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 6.
The Executive further acknowledges that the restrictions contained in this
Article 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company's successors and assigns.


 

--------------------------------------------------------------------------------

 


6.8.
Reformation by Court. In the event that a court of competent jurisdiction shall
determine that any provision of this Article 6 is invalid or more restrictive
than permitted under the governing law of such jurisdiction, then only as to
enforcement of this Article 6 within the jurisdiction of such court, such
provision shall be interpreted and enforced as if it provided for the maximum
restriction permitted under such governing law.



6.9.
Extension of Time. If the Executive shall be in violation of any provision of
this Article 6, then each time limitation set forth in this Article 6 shall be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Article 6 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Executive.



6.10.
Survival. The provisions of this Article 6 shall survive the termination of this
Agreement, as applicable.



7.
Injunction. It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Article 6 of this
Agreement will cause irreparable harm and damage to the Company, the monetary
amount of which may be virtually impossible to ascertain. As a result, the
Executive recognizes and hereby acknowledges that the Company may be entitled to
an injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 6 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.



8.
Attorney's Fees. Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.  In the event that either party hereto brings
suit for the collection of any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court
costs and attorneys' fees of the other.



9.
Assignment. Neither party shall have the right to assign or delegate his rights
or obligations hereunder, or any portion thereof, to any other person.


 

--------------------------------------------------------------------------------

 


10.
Governing Law and Venue. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Georgia. The venue
for any action to enforce this Agreement shall be the state or federal courts
located within Fulton County, Georgia.



11.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.



12.
Notices: All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to the address of the Company in the
preamble to this Agreement, Attention: Chairman of the Board, and (ii) if to the
Executive, to his address as reflected on the payroll records of the Company, or
to such other in accordance with this provision.



13.
Benefits; Binding Effect. This Agreement shall be for the benefit of and binding
upon the parties hereto and their respective heirs, personal representatives,
legal representatives, successors and, where permitted and applicable, assigns,
including, without limitation, any successor to the Company, whether by merger,
consolidation, sale of stock, sale of assets or otherwise.



14.
Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.



15.
Waivers. The waiver by either party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.


 

--------------------------------------------------------------------------------

 


16.
Damages. Nothing contained herein shall be construed to prevent the Company or
the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys' fees of the other.



17.
Section Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.



18.
No Third Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.



19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.



20.
Indemnification



20.1.
    Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.



20.2.
    The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 20 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive's delivery to the Company of a written request for an advance pursuant
to this Section 20, together with a reasonable accounting of such expenses.


 

--------------------------------------------------------------------------------

 


20.3.
    The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 20 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.



20.4.
    The Company shall make the advances contemplated by this Section 20
regardless of the Executive's financial ability to make repayment, and
regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 20 shall be unsecured and interest-free.



20.5.
    The provisions of this Section 20 shall survive the termination of this
Agreement.



[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


COMPANY:
 
By:
   
Name:
Title:
 
COMPANY:
 
By:
   
   
Name:
   
   
Title:
   
   
EXECUTIVE:
   
Name:


 

--------------------------------------------------------------------------------

 